Citation Nr: 0416790	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty in the Air Force from June 
1971 to August 1991.  He died in December 1999.  The 
appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which denied service connection 
for the cause of the veteran's death.  In January 2004, the 
appellant testified at a hearing before the Board.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the appellant in developing 
evidence pertinent to her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Service connection for the cause of a veteran's death 
requires that a service-connected disability cause or 
contribute to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The veteran in the instant case died of lung cancer which 
first appeared a number of years after service.  If he served 
in Vietnam during the Vietnam war, then his lung cancer would 
be presumed to be service-connected based on herbicide (e.g., 
Agent Orange) exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The records currently on file do 
not show he had Vietnam service.  However, in light of the 
contentions, the Board believes an effort should be made to 
obtain any service records which might show temporary duty 
(TDY) in Vietnam.  

Accordingly, the case is remanded for the following:

1.  The RO should ask the service 
department to supply copies of the 
veteran's service personnel records 
showing all duty stations and all 
temporary duty (TDY) assignments during 
the Vietnam era, and any other 
information which might show that he was 
ever in Vietnam, even if such was a brief 
visitation.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for the cause of 
the veteran's death.  If the claim is 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

